United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





CENTRAL CALIFORNIA IP GROUP, P.C.Andrew Fortney1768 E. BIRCH AVE.FRESNO CA CALIFORNIA 93720


In re Application of:			:
Wen et al. 	: Decision on Petition
Serial No.: 15807405			:
Filed:   November 8, 2017		           
Docket No.:  CSULA-002


This is in response to the Petition under 37 C.F.R. 1.181, filed on April 13, 2022, to request withdrawal of the election of species requirement made final.
  
BACKGROUND

On January 3, 2019, the following election of species was made under 35 U.S.C. 121:

This application contains claims directed to the following patentably distinct classes of species, for which a single species election is required of each:

1. A specific fully defined antifreeze protein (AFP) (e.g. SEQ ID NO: 2).

2. A specific carbohydrate.

3. A specific AFP: carbohydrate mass ratio.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Further, the species are not necessarily coextensively searchable. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the independent claims are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species are not necessarily coextensively searchable and/or art on one would not render obvious another, absent evidence to the contrary.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CRF 1.143).

Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

In response to the Restriction Requirement dated January 3, 2019, applicants elected on March 4, 2019, as categorized by the Examiner, DAFP-1 as the species of AFP, mannitol as the species of carbohydrate, and an AFP: carbohydrate ratio of 1:2000 by weight, with traverse. Claims 1-13 and 18 read on the elected species.

On October 2, 2020, the examiner mailed a non-final Office action.  Claims 6-7, 11-13, 15, 20-22, 26, and 28-38 were pending in the application. Claims 6-7, 11-13, 15, 20-22, 26, and 28-38 were rejected. Claim 29 was objected to. 

Claims 6-7, 11-13, 15, 20-22, 26, and new claims 28-38, as drawn to the elected species combination of peptide DAFT-1 [sic, DAFP-1] (SEQ ID NO: 2) as the anti-freeze protein (AFP), mannitol as the carbohydrate (sugar alcohol), at a DAFT-1 [sic, DAFP-1] (SEQ ID N0:2)-.mannitol ratio of 1:2000 by weight, remained rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

As to the species election (3), applicant's election with traverse of DAFP-1 (SEQ ID NO: 2) as the species of antifreeze protein (AFP), mannitol as the species of carbohydrate (sugar alcohol), and at a DAFT-1 [sic, DAFP-1] (SEQ ID NO:2): mannitol ratio of 1:2000 by weight, is acknowledged. The traversal is on the ground(s) that the species are not independent, distinct, or mutually exclusive. This remains not found persuasive as to the peptide election based on the first residue alone being different between peptide SEQ ID NO: 2 (Asn) versus peptide SEQ ID NO: 3 (Gln). Therefore, the peptides are patentably distinct based on structure and a search of all 8 peptide sequence databases standardly searched for each peptide claimed poses a serious search burden. Further, prior art that would teach or render prima facie obvious the first peptide would not necessarily render the same as to another peptide species, absent evidence to the contrary put in writing by applicant in which case art on one peptide species will render prima obvious any other peptide species claimed, in which case the peptide species election will be withdrawn. As to the carbohydrate species election, a search of the elected carbohydrate mannitol (a sugar alcohol; e.g. claim 8) is mutually exclusive versus a search for any carbohydrate (e.g. a non-sugar alcohol carbohydrate; e.g. claim 1), leaving the claims as not overlapping in scope as the carbohydrates. As to the third species election, the ratio species election of DAFT-1 [sic, DAFP-1] (SEQ ID NO:2): mannitol ratio of 1:2000 by weight, applicant has provided no arguments thereto and the species election maintained for the reasons of record. Per standard species election practice, if the respective elected species is found allowable the search will be extended to the next/other species claimed. Applicant has not clearly set forth on the record that prior art on one species would render obvious any other species. The requirement was still deemed proper and was therefore made FINAL as to the species elections.

On October 30, 2020, applicants filed an amendment and request for consideration of the species requirement made FINAL.

On November 13, 2020, the examiner mailed a final Office action.  Claims 6-7, 11-13, 15, 20-22, 26, and 28-38 were pending in the application. Claims 6-7, 11-13, 15, 20-22, 26, and 28-38 were rejected. Claim 29 was objected to. 

On April 13, 2022, applicants filed a petition to request withdrawal of the election of species requirement made final.


DISCUSSION 
Applicants argue in paragraph 10 and beyond in the petition… “10. In support of the requirement to elect a single disclosed species of AFP, the Examiner argues that the first amino acid residue in SEQ ID NO: 2 differs from the first amino acid residue in SEQ ID NO: 3 (Gee the last paragraph on page 4 of the Office Action dated January 21, 2022, attached hereto as Exhibit C). This is sufficient to establish a difference between two of the disclosed AFPs, but it falls somewhat short of the standard recited in paragraphs 5-6 above. The Examiner fails to explain why each of the disclosed AFPs is unconnected in design, operation, and effect from the others, why each of the disclosed AFPs is patentably distinct from the others, or why each of the disclosed AFPs is mutually exclusive from the others. There appears to be some confusion about the difference between the terms “mutually exclusive” i.e., having no overlap in scope) and “different” in the election of species requirement.
11. With regard to the disclosed carbohydrate, it is noted that the claims were amended on September 24, 2020 to limit the carbohydrate to the elected species mannitol. Accordingly, the requirement to elect a single disclosed species of carbohydrate is moot.
12. Finally, with regard to the disclosed AFP-carbohydrate mass ratio, it appears that the requirement to elect a single disclosed species is maintained because “[A]pplicant has provided no arguments thereto” (see the first partial paragraph on page 5 of the Office Action dated January 21, 2022, attached hereto as Exhibit C). In view of the statement in paragraph 4 above and essentially the entirety of the Response to Restriction Requirement filed on March 4, 2019 (Exhibit B), the Examiner's reason for maintaining this requirement to elect a single disclosed species is simply not true.
13. Here, the confusion about the difference between the terms “mutually exclusive” (i.e., having no overlap in scope) and “different” appears to be significantly amplified. There is simply no legitimate basis for the Examiner’s position that two components in a mass ratio of 1:2000 (the elected species) is independent, patentably distinct, or mutually exclusive from the exact same two components in a mass ratio of 1:1999 or 1:2001 (non-elected species).
14. In this case, the non-elected species in paragraph 13 above cannot be independent from or mutually exclusive of the elected species, as they contain the exact same two components in similar amounts.
15. Furthermore, the Examiner has not carried the burden of explaining why the non- elected species in paragraph 13 are patentably distinct from the elected species. The characterization of different species as being “mutually exclusive’ as set forth in the Office Action dated January 3, 2019 (Exhibit A) is sufficient only to establish that the species have at least one difference, and thus are novel in view of each other. However, having a difference (i.e., being novel) does not establish a patentable difference between the species. For example, if applicants were to argue patentability of claims over the prior art on such a basis Ge, the claims and the prior art have different [“mutually exclusive”] characteristics}, it is certain that such an argument would be found unpersuasive. Otherwise, every applicant would make this argument in every case, certain that it would succeed.
16. The Examiner has stated that “the species are not obvious variants of each other based on the current record” (see the last paragraph on page 3 of the Office Action dated January 3, 2019, Exhibit A). Such reasoning leaves any actual conclusion of non-obviousness transparently open to a subsequent reversal. The standard of patentable distinctness is not so flexible as to allow one to conclude that claimed variants are patentably distinct when it is convenient for them to be patentably distinct, but obvious when it is more convenient for them to be considered obvious. The conclusion that the species are not obvious variants based on the current record is not an actual reason that supports the conclusion that the species are patentably distinct from one another. It clearly leaves open the possibility for the Examiner to change position later in prosecution (e.g., for purposes of applying prior art).
Applicants’ arguments have been carefully considered and they are persuasive that the position taken by the examiner is in error. The petition should be granted in light of the current claim language limiting the AFP to those from the same species, limiting the carbohydrate to mannitol, and the arguments presented regarding the recited ratio, such as, in paragraph 13 of the petition.


DECISION

The Petition filed on April 13, 2022 by applicants under 35 U.S.C. 121 is GRANTED. 

The election of species requirement mailed on January 3, 2019 is hereby REMOVED, because it is no longer reasonable in light of the current claim language and the arguments presented by Applicants in their petition.

The application will be returned to the examiner for preparation of a new Office action including examination of additional species related to the elected species, as appropriate.  It is noted that the Examiner’s Non-Final Office Action mailed on January 21, 2022 at pages 2-3 indicated Applicant’s elected species of DAFP-1 (SEQ ID NO:2), mannitol, and the AFP: mannitol mass ratio of 1:2000 was free of the prior art and allowable. Thus, consistent with MPEP § 803.02, the Examiner should expand his search to non-elected species until prior art is found or the full breadth of the examined claims is searched.   

Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Director, 
Technology Center 1600